UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS International Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 39 Tax Information 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. During the 12-month period ended August 31, 2012, DWS International Fund returned 1.63%, outperforming the -0.04% return of the MSCI EAFE Index and the -0.57% average return for the funds in its Morningstar peer group, Foreign Large Blend Funds. Strong stock selection, together with a disciplined approach to risk and cost management, were the primary reasons for the fund's outperformance. The fund's management team seeks to add value through stock selection. Portfolio management utilizes a proprietary investment process designed to identify attractive investment candidates generated by more than 5,000 equity analysts around the globe, who collectively cover over 10,000 securities. Through the quality of these analysts' fundamental research, this process seeks to identify investments that may offer the potential for price appreciation. The foreign markets' -0.04% return was well behind the gain for domestic equities, as gauged by the 18.00% return of the Standard & Poor's 500® (S&P 500) Index. There were two main causes for this shortfall. First, the European debt crisis kept investors on edge and led to underperformance for European stocks in general and the financial sector in particular. Second, growth in the overseas economies remained very slow, with a continued sluggish expansion in Japan and the beginnings of a recession in Europe. Comparatively, the United States remained a safe haven due to the relative resilience of its economy and the strength in corporate earnings. "We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is the most effective way to add value over the long term." Although the markets were volatile in the first half of the period ended August 31, 2012, stocks nonetheless posted gains due in part to their strong performance in the December 2011 to February 2012 interval. During this time, investor confidence was fueled by the European Central Bank's interest rate cut and offer of low-cost loans to banks. However, these gains subsequently eroded in April and May 2012 due to weak demand for Spanish sovereign debt, a political crisis in the Netherlands and higher European Union unemployment figures. In addition, the inability of Greece to form a majority government renewed investors' concerns that the country would exit from the European Monetary Union (a currency union), while Spain's economic weakness heightened worries about the country's sovereign debt burden and the extent of bad loans held by banks. Together with a string of weak economic data from Europe and slowing economic growth in China, this added to a sense of caution among investors. However, the markets staged a strong recovery at the end of the period after Mario Drahgi, president of the European Central Bank, vowed to support the currency union. Investors grew less concerned about the region's debt crisis following Drahgi's statement, and stocks recovered to close the period just barely in negative territory. Fund Performance Keeping in mind the fund does not invest in stocks simply on the basis of their belonging to a particular sector, our stock selection was most effective in the financial, consumer discretionary and information technology sectors. In financials, the leading contributor to the fund's outperformance was the commercial banking firm BOC Hong Kong (Holdings) Ltd. The company reported financial results that exceeded expectations, and analysts praised the company's improving profit margins. Our top performer in technology was the French company Dassault Systemes SA, which announced in March that it had partnered with another firm to design, manufacture and launch a shock-absorbing case for the iPhone 4S. Analysts view the company, which reported strong earnings and double-digit revenue growth during the period, as being one of the best-positioned software/services companies in Europe. The most notable contributors in the consumer discretionary sector were Fast Retailing Co., Ltd., a Japanese company that continues to roll out new initiatives such as e-commerce and Internet marketing, and Adidas AG, a German sports clothing manufacturer, which gained ground after boosting its 2012 profit forecast and reporting strong sales growth in China. Other top contributors were Deutsche Post AG, which announced expectations for improved earnings and a higher dividend in 2012, the insurance company Old Mutual PLC;* the software giant SAP AG; and the satellite communications firm Inmarsat PLC. * Not held in the portfolio as of August 31, 2012. Ten Largest Equity Holdings at August 31, 2012 (46.8% of Net Assets) Country Percent 1. TeliaSonera AB Offers telecommunication services Sweden 7.0% 2. Centrica PLC Provides gas- and energy-related products and services to residential and business customers United Kingdom 6.0% 3. Snam SpA Owns and operates Italy's natural gas distribution network Italy 4.9% 4. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail and corporate customers Hong Kong 4.7% 5. Adidas AG Manufactures sports shoes and sports equipment Germany 4.4% 6. Deutsche Post AG Provides mail delivery services to the public and businesses Germany 4.3% 7. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands 4.3% 8. Dassault Systemes SA Designer, manufacturer and engineer of software products France 4.1% 9. Fortum Oyj Provider of energy-related products and services Finland 4.0% 10. Fast Retailing Co., Ltd. Operates a chain of clothing stores Japan 3.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 49 for contact information. One of the fund's largest detractors was Mitsubishi Tanabe Pharma Corp.,* which came under pressure as U.S. and European regulators announced that they were investigating the safety of the company's treatment for multiple sclerosis. Our position in Snam SpA lost ground due to unfavorable local legislation, while Canon, Inc. weakened due to increased concerns about the potential shift to a "paperless" office environment amid the rising penetration of tablet devices. Also detracting from performance were Bezeq Israeli Telecommunication Corp., Ltd., the Israeli telecommunication group; Newcrest Mining Ltd.; Fortum Oyj (a Finland-based electric utility); and the French bank Societe Generale.* * Not held in the portfolio as of August 31, 2012. Outlook and Positioning We typically do not offer an outlook regarding the economy or the financial markets, since our primary emphasis is on generating outperformance through individual stock selection. We believe that focusing on stock selection, rather than trying to assess transitory economic factors or short-term market movements, is the most effective way to add value over the long term. Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Jason E. Inzer, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1997 as technology manager for Japan equity research. In 2003, became head of research analytics for global research. He joined Deutsche Asset Management in 2008. • Portfolio Manager, Market Research Strategies: New York. • BA, The Ohio State University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morningstar Foreign Large Blend Funds category consists of funds that typically invest in a variety of large international stocks. Most of these funds divide their assets among a dozen or more developed markets, including Japan, Britain, France and Germany, and tend to invest the rest in emerging markets such as Hong Kong, Brazil, Mexico and Thailand. These funds typically will have less than 20% of assets invested in U.S. stocks. The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Contribution incorporates both a stock's total return and its weighting in the index. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. Sovereign debt is debt that is issued by a national government. The European Union is an organization of Central and Eastern European nations which was established in 1993 with the purpose of seeking closer economic and political union. Participating European Union members established an agreement known as The European Monetary Union (a currency union) which identifies the protocols for pooling currency reserves and the introduction of a common currency. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.63% -0.12% -7.72% 4.06% Class B 0.59% -0.95% -8.46% 3.17% Class C 0.84% -0.89% -8.43% 3.24% MSCI EAFE Index† -0.04% 2.40% -4.81% 6.67% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -4.22% -2.08% -8.81% 3.45% Class B (max 4.00% CDSC) -2.38% -1.59% -8.64% 3.17% Class C (max 1.00% CDSC) 0.84% -0.89% -8.43% 3.24% MSCI EAFE Index† -0.04% 2.40% -4.81% 6.67% No Sales Charges Class S 1.96% 0.19% -7.43% 4.40% Institutional Class 2.15% 0.33% -7.31% 4.56% MSCI EAFE Index† -0.04% 2.40% -4.81% 6.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.23%, 2.08%, 2.01%, 0.92% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Foreign Large Blend Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 21 3-Year of 93 5-Year of 90 10-Year of 90 Class B 1-Year of 36 3-Year of 96 5-Year of 94 10-Year of 97 Class C 1-Year of 32 3-Year of 95 5-Year of 94 10-Year of 97 Class S 1-Year of 17 3-Year of 91 5-Year of 89 10-Year of 84 Institutional Class 1-Year of 14 3-Year of 90 5-Year of 89 10-Year of 83 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of August 31, 2012 Shares Value ($) Common Stocks 96.3% Australia 7.4% Asciano Ltd. Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. Lend Lease Group National Australia Bank Ltd. Newcrest Mining Ltd. Westpac Banking Corp. (Cost $59,884,053) Finland 4.0% Fortum Oyj (Cost $32,577,329) France 7.8% Aeroports de Paris Dassault Systemes SA Klepierre (REIT) Publicis Groupe (a) Safran SA Unibail-Rodamco SE (REIT) (Cost $51,735,082) Germany 14.0% Adidas AG Allianz SE (Registered) BASF SE Deutsche Post AG (Registered) Hannover Rueckversicherung AG (Registered) SAP AG Siemens AG (Registered) (Cost $95,979,247) Hong Kong 5.7% BOC Hong Kong (Holdings) Ltd. Noble Group Ltd. Orient Overseas International Ltd. (Cost $38,174,929) Israel 0.8% Bezeq Israeli Telecommunication Corp., Ltd. (Cost $10,279,333) Italy 5.6% Snam SpA UniCredit SpA* (Cost $47,380,159) Japan 20.4% Bridgestone Corp. Canon, Inc. Central Japan Railway Co. FANUC Corp. Fast Retailing Co., Ltd. (a) Honda Motor Co., Ltd. JGC Corp. Marubeni Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsui & Co., Ltd. Nabtesco Corp. Nidec Corp. (a) Nissan Motor Co., Ltd. Sony Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. (Cost $152,763,309) Netherlands 6.9% ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $49,695,230) Norway 2.7% DnB NOR ASA (Cost $21,176,784) Portugal 0.3% Banco Comercial Portugues SA "R"* (a) (Cost $5,028,635) Singapore 0.4% United Overseas Bank Ltd. Wilmar International Ltd. (a) (Cost $3,437,223) Sweden 7.4% Swedbank AB "A" TeliaSonera AB (Cost $55,599,347) Switzerland 1.7% Swiss Life Holding AG (Registered)* Zurich Insurance Group AG* (Cost $13,379,531) United Kingdom 11.2% Capita PLC Centrica PLC GlaxoSmithKline PLC Inmarsat PLC SABMiller PLC (Cost $77,429,118) Total Common Stocks (Cost $714,519,309) Securities Lending Collateral 4.7% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $33,892,245) Cash Equivalents 2.9% Central Cash Management Fund, 0.14% (b) (Cost $21,156,071) % of Net Assets Value ($) Total Investment Portfolio (Cost $769,567,625)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $770,564,824. At August 31, 2012, net unrealized depreciation for all securities based on tax cost was $20,029,619. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $27,360,477 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $47,390,096. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at August 31, 2012 amounted to $31,515,970, which is 4.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At August 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 9/21/2012 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
